Case 4:19-cv-04102 Document 23 Filed on 10/20/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 20, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-04102 Document 23 Filed on 10/20/20 in TXSD Page 2 of 2
